Citation Nr: 0927839	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-30 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded the claim in December 2008 for further 
development and consideration. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
hepatitis C was not incurred in or aggravated by service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the claimant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, --- S.Ct.---, 2009 WL 
1045952 (U.S.) (Apr. 21, 2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained a medical opinion as to the 
etiology and severity of disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran maintains that his current hepatitis C is due to 
exposure to fellow servicemen's blood during airgun 
injections in service.  He also reported a longstanding 
history of intervenous drug use.

Risk factors for hepatitis C include intravenous drug use, 
blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA Letter 211B (98-110), November 30, 1998.

The Veterans Benefits Administration (VBA) has published the 
following guidance for adjudicating hepatitis C claims, which 
states in part:

Population studies suggest hepatitis C 
can be sexually transmitted.  However, 
the chance for sexual transmission of 
[hepatitis C] is well below comparable 
rates for HIV/AIDS or hepatitis B 
infection. . . .  The hepatitis B virus 
is heartier and more readily transmitted 
than [hepatitis C].  While there is at 
least one case report of hepatitis B 
being transmitted by an airgun injection, 
thus far, there have been no case reports 
of hepatitis C being transmitted by an 
airgun transmission.  The source of 
infection is unknown in about 10 percent 
of acute hepatitis C cases and in 30 
percent of chronic hepatitis C cases.  
These infections may have come from 
blood-contaminated cuts or wounds, 
contaminated medical equipment or multi-
dose vials of medications.

The large majority of hepatitis C 
infections can be accounted for by known 
modes of transmission, primarily 
transfusion of blood products before 
1992, and injection drug use.  Despite 
the lack of any scientific evidence to 
document transmission of hepatitis C with 
airgun injectors, it is biologically 
plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of hepatitis C.  

A VA examination was conducted in March 2009.  The examiner 
noted that the Veteran's claims file was reviewed prior to 
rendering the opinion.  The examiner then noted that it was 
less likely than not that the Veteran's hepatitis C was 
caused by service or by any service-related activity.  It was 
noted that the Veteran stated that he did not use drugs or 
obtain a tatoo in service.  The examiner noted that all of 
the Veteran's risk factors for hepatitis C, intravenous 
heroin use, snorting cocaine, or tattoos occurred either 
prior to or subsequent to the Veteran's service.  

In this case, the Board finds that service connection for 
Hepatitis C is not warranted.  The Veteran genuinely believes 
that his hepatitis C was incurred in service.  The Veteran is 
competent to comment on his symptoms.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of his hepatitis C and his views are 
of no probative value.  And, even if his opinion was entitled 
to be accorded some probative value, it is far outweighed by 
the detailed opinion provided by the medical professional who 
reviewed the Veteran's claims file and provided the reasons 
for his opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible"); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The earliest evidence of treatment for hepatitis C is in 
1999.  This is more than 30 years after separation from 
service, and this period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim on a direct basis.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).

For these reasons, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for hepatitis C, and the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999). 



ORDER

Entitlement to service connection for hepatitis C is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


